Appeal by the defendant, Idonah Slade Perkins, from a judgment entered on a decision after trial at Special Term, and from an order granting plaintiff’s motion to dismiss the third counterclaim in defendant-appellant’s answer. The complaint asked that plaintiff be declared the true owner of certificates for 24,000 shares of Benguet Consolidated Mining Company stock deposited with the defendant Guaranty Trust Company by plaintiff’s wife, the appellant, as custodian for her benefit: for an injunction restraining the defendants from transferring said shares to any one, and that they be delivered up to plaintiff, and for an accounting of dividends received by defendants on the stock. The question presented was whether the shares are community property constituting assets of the. conjugal partnership of the parties which commenced in the Philippines under Philippine law on the marriage of the parties at Manila in 1914. The trial court held: (1) That the Philippine courts correctly interpreted the Spanish and Philippine law in adjudging that the shares were community property; (2) that the property rights of the parties are not governed by article 10 of the Civil Code of the Philippines; (3) that the Benguet Consolidated Mining Company shares constitute property of the conjugal partnership; (4) that the husband, respondent herein, was entitled to possession thereof under the civil and Philippine law as administrator of such partnership; and also (5) that the judgment of the Philippine courts was res adjudicata. Judgment and order unanimously affirmed, with costs. No opinion. Present —Martin, P. J., McAvoy, Townley, Dore and Cohn, JJ.